Citation Nr: 1741949	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1968 to February 1970.  He died in August 2011.  The appellant in this case is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was prepared and has been included in the record on appeal.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in August 2011.

2.  The appellant filed a timely claim for accrued benefits in October 2011.

3.  At the time of his death, the Veteran had no pending claims for VA benefits and there remained no periodic monetary benefits to which he was entitled that were unpaid.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5112, 5121 (West 2014); 38 C.F.R. §§ 3.500, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

During his lifetime, the Veteran was not in receipt of VA compensation or pension benefits.  

A review of the record shows that in September 2005, the Veteran filed an original application for VA compensation benefits, seeking service connection for diabetes mellitus and coronary artery disease which he claimed had been incurred in service as a result of his exposure to Agent Orange during TDY in Vietnam between 1969 and 1970.  

In a January 2006 rating decision, the RO denied the claim, finding that the Veteran's service personnel records contained no evidence of in-country service in Vietnam.  In November 2006, the Veteran submitted a notice of disagreement with the RO's determination, stating that "[a] further search of my military records should reflect that I was the personal driver for Brigadier General Adams and flew out of El Toro, California to the Republic of Vietnam several times to chauffeur him while in Vietnam."  The RO issued a Statement of the Case in April 2007, but the Veteran did not perfect an appeal.  Thus, the decision is final.  

In September 2010, the Veteran again contacted VA and requested a copy of his complete service treatment and personnel records.  He indicated that the purpose of his request was to develop evidence for possibly reopening a claim of service connection for diabetes mellitus and heart issues related to Agent Orange.  The record shows that in March 2011, VA advised the Veteran that in response to his FOIA request, his record had been reviewed and VA had determined that it had no information regarding his personnel records on file.  Thus, he was advised that his request had been referred to the National Personnel Records Center (NPRC), Military Personnel Records.  

There is no subsequent communication from the Veteran in the file.  In August 2011, the Veteran died.  

Based on a careful review of the record, the Board must therefore find that at the time of his death, the Veteran had no claim for VA benefits pending.  

The Board has considered the appellant's April 2017 hearing testimony to the effect that the Veteran may have filed a claim or had an appeal pending at the time of his death.  The undersigned explained that the record currently contained no indication of a pending claim at the time of the Veteran's death.  The undersigned held the record open for 30 days following the hearing for the purpose of allowing the appellant the opportunity to search her records for any additional information regarding a pending claim, but no additional records were received.  


Applicable Law

Periodic monetary benefits to which a Veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014); Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996).  

Following timely filing of a proper claim, such accrued benefits will be paid according to a statutorily prescribed order of distribution.  Essentially, accrued benefits are paid as follows:  (i) to the Veteran's spouse; (ii) his or her children (in equal shares); or (iii) his or her dependent parents (in equal shares) or the surviving parent.  38 U.S.C.A. § 5121(a)(2) (West 2014); 38 C.F.R. § 3.1000(a)(1) (2016).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6) (West 2014); 38 C.F.R. § 3.1000(a)(5) (2016).

There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  A claim for VA benefits is pending on the date of death if it is a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5).



Analysis

As set forth above, a review of the record reveals that the Veteran had no pending claim for VA benefits at the time of his death.  Under these circumstances, the appellant's claim for accrued benefits must be denied as a matter of law.  Although the Board is sympathetic to the appellant's loss of her husband and recognizes his honorable service in the United States Marine Corps, the Board is bound by the law as passed by Congress.  As set forth above, the law pertaining to the appellant's entitlement to accrued benefits is clear and her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.


REMAND

The appellant also seeks service connection for the cause of the Veteran's death.  She contends that the disabilities which caused his death were incurred in service as a result of his exposure to Agent Orange in Vietnam.  His death certificate lists the cause of his death as a cerebrovascular accident due to atherosclerosis, vascular disease, and diabetes.  

The law provides a presumption of herbicide exposure for veterans who served in Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) as requiring proof of some duty or visitation onshore in Vietnam.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2016).  The enumerated diseases which are deemed to be associated with herbicide agent exposure include type 2 diabetes and ischemic heart disease, including atherosclerotic cardiovascular disease.  

In this case, the Veteran's service personnel records contain no indication that he served in the Republic of Vietnam during the Vietnam era or that the conditions of service involved duty or visitation in the Republic of Vietnam.  Rather, his service personnel file shows that he was stationed in the United States during his entire period of active duty.  

The appellant contends, however, that the Veteran told her and other family members that he went TDY to Vietnam on several occasions when he served as the driver for Brigadier General Arthur Adams.  She states that the Veteran indicated that his duties included driving General Adams at Marine Corps Air Station El Toro and that when General Adams went to Vietnam on a periodic basis, he would accompany him to Vietnam as his driver.  She has submitted statements from multiple family members detailing their recollections of the Veteran's reports of TDY as the General's driver in Vietnam.  The appellant contends that as a result of this temporary duty, the Veteran was exposed to herbicide agents which led to the development of type II diabetes mellitus and atherosclerotic heart disease, the conditions which caused his death.  ?

A review of the Veteran's service personnel and treatment records contains no indication that the Veteran had TDY in Vietnam or served as the driver to Brigadier General Adams.  His personnel records, however, show that his military occupational specialty was motor vehicle operator.  There is no indication that he was assigned as the General's driver or that he accompanied the General on his periodic trips to Vietnam.  

The appellant, however, has submitted a DD Form 113 which she contends shows that the Veteran received hazardous duty pay.  She argues that the Veteran would have only received hazardous duty pay if he was physically located in Vietnam.  

Given the evidence of record, the Board finds that VA has a duty to assist the appellant in obtaining any available corroborative evidence from the service department regarding the Veteran's reported TDY service in Vietnam.  VA's duty to assist includes making reasonable efforts to obtain relevant records from Federal departments or agencies that have been adequately identified by the claimant.  38 U.S.C. § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2)-(3) (2016).  Given the appellant's contentions that information pertaining to the Veteran's TDY service in Vietnam as part of General Adam's staff may be available, additional efforts are needed.  Cf. Molitor v. Shulkin, 28 Vet. App. 397 (2017) (holding that where a claimant adequately identifies relevant records of fellow service members that may aid in corroborating the claimed in-service incident, VA must either attempt to obtain such records or notify the claimant why it will not undertake such efforts).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Joint Services Records Research Center (JSRRC) or other appropriate repository of records and request corroboration of the Veteran's reported TDY in Vietnam as part of his duties serving as the driver to Brigadier General Arthur Adams at Marine Corps Air Station El Toro.  Include a copy of the DD Form 113 submitted by the appellant for the purpose of determining whether the Veteran received hazardous duty pay as a result of his TDY in Vietnam.  

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


